Citation Nr: 0705074	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for right knee 
osteochondritis dissecans by x-rays, claimed as right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2003 rating decision by 
the San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that granted the 
veteran's claim for service connection for right knee 
osteochondritis dissecans claimed as a right knee condition, 
and assigned a 10 percent disability evaluation.  The veteran 
claims he is entitled to a higher evaluation.

This appeal is remanded to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.


REMAND

The veteran has asserted that he is entitled to a higher 
evaluation than the 10 percent he is currently assigned for 
his right knee condition.  His last VA Examination ("VAE") 
was administered in October 2003.

The veteran underwent knee surgery due to a motorcycle 
accident while in-service in December 2000.  According to 
medical reports, the veteran's leg was "sandwiched" between 
a guardrail and his motorcycle.  He had a sharp trauma and 
laceration to his medial knee and arthrotomy for cleansing 
and debridement of his right knee.  Following an MRI, the 
veteran was diagnosed with right knee osteochondritis in 
August 2001.  His service medical records ("SMRs") show he 
continued to be seen regularly for pain and swelling until 
his discharge in September 2003 and participated in extensive 
physical therapy.  

The veteran's right knee was subsequently examined by a VA 
examiner in October 2002 immediately following his discharge.  
The examiner noted the right knee had 0 degrees extension and 
130 degrees flexion; painful motion from 120 to 130 degrees 
of flexion; painful flexion; painful squatting; and a painful 
McMurray's test.  He also noted a mild limp.  While the 
physician who conducted the October 2003 VAE stated the 
veteran exhibited additional loss of function due to pain, he 
did not quantify the extent of this additional loss of 
function.  Accordingly, another attempt should be made to 
ascertain the extent of the additional loss of function.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the 
examiner did not describe whether there is functional 
impairment of the knee due to lateral instability and 
recurrent subluxation, or whether the veteran has lateral 
instability and subluxation of the knee.  This also needs to 
be addressed with a new examination.

Also, March 2004 radiology reports from the Ponce VAMC show 
degenerative changes on the right knee.  The VA examiner 
should review these reports, examine the veteran, and 
determine whether the veteran has a diagnosis of arthritis of 
the right knee.

In order to determine these questions, the Board finds that a 
new VA examination is necessary.

Finally, in both the May 2004 Statement of the Case ("SOC") 
and the June 2004 Supplemental Statement of the Case 
("SSOC") the RO did not include the provisions of 38 C.F.R. 
§ 4.40 concerning the impact of any pain, weakness or 
incoordination on function, particularly in terms of pain or 
other manifestations occurring during flare-ups or with 
repeated use or the degree of any additional range of motion 
loss due to pain on use or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In compliance with its duty to assist, VA must 
provide the veteran with this information before it can 
adjudicate his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disabilities of the right knee.  Any 
further indicated special studies should 
be conducted.  The claims file, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, who 
should acknowledge such receipt and review 
in any report generated as a result of 
this remand.  The examiner must respond to 
the following inquiries:

a.  With regard to the right knee, the 
examiner should state whether the veteran 
has arthritis of the knee and, if so, 
whether it causes limitation of motion or 
pain and to what extent.  The examiner 
should be asked to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

b.  In addition, the examiner should 
ascertain the current level of functional 
impairment of the knee due to lateral 
instability and recurrent subluxation, 
and, if the veteran has lateral 
instability and subluxation of the knee, 
if that instability and/or subluxation is 
slight, moderate or severe.

2.  The veteran should be afforded a 
Supplemental Statement of the Case 
("SSOC") including the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and afforded a 
reasonable opportunity to respond.

3.  Following the receipt of the VA exam 
results and the issuance of the SSOC with 
the 38 C.F.R. §§ 4.40 and 4.45 language, 
the RO should readjudicate the issue of 
entitlement to an increased evaluation for 
the service-connected right knee 
osteoarthritis dissecans by x-rays, 
accounting for functional loss and factors 
listed in 38 C.F.R. §§ 4.40 and 4.45 and 
consideration of the applicable diagnostic 
code provisions.  The AMC should determine 
the ratings which are most favorable to 
the veteran.  If any action is adverse to 
the veteran, he should be afforded another 
SSOC and afforded a reasonable opportunity 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


